






Citation:


Westar 
          Mining Ltd. (Re)


Date:
20030110







2003 
          BCCA 11


Docket:


CA028532






Registry:  
          Vancouver






COURT 
          OF APPEAL FOR BRITISH COLUMBIA






BETWEEN:








IN THE MATTER OF THE BANKRUPTCY OF

WESTAR MINES LTD.



















Before:


The 
          Honourable Madam Justice Rowles







The 
          Honourable Madam Justice Newbury







The 
          Honourable Mr. Justice Mackenzie










C.W. 
          Caverly

and 
          T.D. Braithwaite




Counsel 
          for the Appellant

Bank 
          of Montreal




P.G. 
          Foy, Q.C., C.S. Bird,

and 
          C.L. Shaley




Counsel 
          for the Respondent

The 
          Greenhills Mine Suppliers












M.L. 
          Skwarok and

K. 
          Johnston




Counsel 
          for the Respondent

Director 
          of Employment Standards




Place 
          and Date of Hearing:


Vancouver, 
          British Columbia




December 
          3, 2002




Place 
          and Date of Judgment:


Vancouver, 
          British Columbia




January 10, 2003








Written 
    Reasons by:

The 
    Honourable Mr. Justice Mackenzie



Concurred 
    in by:

The 
    Honourable Madam Justice Rowles

The 
    Honourable Madam Justice Newbury




Reasons for Judgment of the Honourable 
    Mr. Justice Mackenzie:






[1]

This is an appeal from an order of Mr. Justice Davies that the trustee 
    in bankruptcy (the "Trustee") of Westar Mining Ltd. ("Westar") 
    holds the sum of $1,630,250.92 (the "Disputed Funds") in trust for 
    the benefit of the respondent employees and suppliers of the Greenhills coal 
    mine ("Greenhills").  The appellant Bank of Montreal (the "Bank") 
    contests the trust and contends that the Disputed Funds are an asset of Westar 
    available to satisfy the general claims of Westar's creditors in the bankruptcy.  
    The Trustee took no position on this appeal.

Background

[2]

Greenhills is located in the East Kootenay region of British Columbia 
    and was a joint venture between Westar and Pohang Steel Canada Ltd. ("Poscan").  
    The joint venture was owned 80 percent by Westar and 20 percent by Poscan 
    and was operated by Westar pursuant to an agreement between the two parties 
    (the "Joint Venture Agreement").

[3]

Westar was the mine manager.  It was responsible for the operation 
    of the mine, including contracts with employees and third parties.  Poscan 
    was shielded from all financial liability, except its liability to Westar 
    pursuant to the Joint Venture Agreement.  Poscan received 20 percent of the 
    coal produced by Greenhills.

[4]

Westar, as manager, made "cash calls" upon itself and Poscan 
    based on the anticipated cash requirements for the coming month or week.  
    Westar maintained a separate bank account for Greenhills by arrangement with 
    the Bank under a loan agreement (the "Loan Agreement"). Poscan paid 
    its 20 percent share of operating and capital costs into this separate joint 
    venture account.

[5]

Westar was adjudged bankrupt on 31 August 1992.  The assets were insufficient 
    to satisfy the claims of secured lenders, including the Bank. At the time 
    of the bankruptcy, Poscan had received its full share of the coal produced 
    by Greenhills but it had not contributed its share of operating expenses.

[6]

The Trustee sued Poscan for its unpaid share of operating expenses 
    including $1,106,540.33 for its share of amounts owing to Greenhills' suppliers 
    and $523,701.59 for its share of wages and vacation pay owing to the employees.  
    Poscan defended the claim on a number of grounds.  The litigation was eventually 
    settled for the exact amount of the claims without interest or costs.

[7]

Poscan and the Trustee exchanged mutual releases as part of the settlement.  
    The settlement agreement did not specifically allocate the Disputed Funds 
    to the particular claims.  Poscan reserved the right to pursue any claim it 
    might have against the Trustee for failing to distribute the Disputed Funds 
    in accordance with the
Bankruptcy and Insolvency Act
, R.S.C. 
    1985, c. B-3.

The 
    Reasons of the Chambers Judge

[8]

Davies J. concluded that Poscan and Westar had intended that Poscan's 
    payments for operating expenses would not become the property of Westar, based 
    on their mutual intent derived from the Joint Venture Agreement and the banking 
    arrangements under the Loan Agreement.  Until Westar paid the amounts owing 
    for the expenses of Greenhills' operations, Poscan's payments were held on 
    the condition that they could be used only for that purpose.  The Bank knew 
    and accepted that operational expense payments by Poscan did not become the 
    property of Westar.  Davies J. therefore found that the disputed amounts were 
    impressed with a purpose trust and that Greenhills' employees and suppliers 
    could enforce that trust for their benefit.

The Issues on Appeal

[9]

The Bank advanced three grounds of appeal in its factum, as follows:

1.   
    The chambers judge erred in not applying the terms of the settlement of the 
    litigation between Poscan and the Trustee to determine the nature of the Disputed 
    Funds rather than the Joint Venture Agreement and the banking arrangements.



2.   
    The chambers judge erred in his conclusion that monies paid by Poscan to Westar 
    in the ordinary course of business under the Joint Venture Agreement prior 
    to the bankruptcy were the subject of a purpose trust in favour of the employees 
    and the suppliers.



3.   
    The chambers judge erred in concluding that the entitlement to the disputed 
    funds was by reference to a purpose trust analysis rather than by reference 
    to an analysis applicable to contracts of indemnity.

Analysis

[10]

Mr. 
    Caverly confined his oral submission on behalf of the Bank to the first issue.  
    That issue is linked to the second issue to the extent that the purpose trust 
    found by the chambers judge depends on the pre-bankruptcy arrangements between 
    Westar and Poscan. I therefore propose to consider the second issue first.

i) Do the pre-bankruptcy arrangements support a purpose trust?

[11]

A 
    purpose trust is often referred to as a Quistclose trust in recognition of 
    the influential judgment in
Barclay's Bank, Ltd. v. Quistclose Investments 
    Ltd.
, [1968] 3 All E.R. 651 (H.L.).
Quistclose
also 
    involved a special banking arrangement. The respondent Quistclose had advanced 
    funds to Rolls Razor Ltd. to allow it to pay a declared dividend.  Quistclose 
    accompanied its cheque to Rolls Razor with a letter to the appellant bank 
    confirming that the cheque would be deposited to a separate account and that 
    the funds "will only be used to meet the dividend due...."  Rolls 
    Razor went into voluntary liquidation before the dividend was paid and the 
    bank claimed the monies on behalf of Rolls Razor's creditors.  The House of 
    Lords, in a unanimous judgment delivered by Lord Wilberforce, held that the 
    monies had to be returned to Quistclose because they were advanced exclusively 
    for the payment of a dividend which could not be paid after the voluntary 
    liquidation.  Lord Wilberforce concluded that the advance of the funds for 
    a specific purpose created an equitable right in Quistclose to see that the 
    fund be applied for that purpose, and created a secondary trust in favour 
    of Quistclose when that specific purpose could not be carried out.

[12]

Quistclose
does not modify the certainty 
    of intention, subject matter, and object required of trusts generally.  The 
    Bank submits that the arrangement here did not have the certainty of intention 
    required to create a trust relationship or a segregation of Poscan's payments 
    required for certainty of subject matter.  It contends that
Quistclose
is therefore distinguishable on its facts.

[13]

Davies 
    J. set out extensive portions of the Joint Venture Agreement and the Loan 
    Agreement in his reasons for decision and I need not repeat them here. He 
    concluded:

I am 
    satisfied that Westar and Poscan mutually intended that monies advanced by 
    Poscan to Westar as Manager for Poscan's 20 percent of operating expenses 
    (including funds to pay its portion of the joint venture's obligations to 
    the Greenhills Employees and the Greenhills Suppliers) would not become the 
    property of Westar and that Westar was not entitled to use those funds for 
    its own purposes. I find that until Westar paid the amounts owing by the joint 
    venture for its operations Poscan's funds were held on the condition that 
    they were to be used only for that purpose. I also find that the Bank was 
    aware of and accepted the fact that operational funds delivered by Poscan 
    pursuant to the [Joint Venture Agreement] did not become the property of Westar 
    unless received by Westar in repayment for Westar having paid those operational 
    expenses to which Poscan was required to contribute.





He 
    also found that:

[57] 
    There was sufficient segregation of funds delivered by Poscan to Westar to 
    establish a mutual intention that funds delivered by Poscan for its 20% share 
    of operational expenses did not become the property of Westar and were delivered 
    for the benefit of third parties including Greenhills Employees and Greenhills 
    Suppliers.



[14]

In 
    my view, the record before Davies J. supported those conclusions.  The joint 
    venture arrangements clearly distinguished Westar's position as owner of 80 
    percent of the joint venture from its position as mine manager, and Westar 
    received payments from Poscan for operating expenses in the latter capacity.  
    The Bank exempted the joint venture account from its monthly sweeps of Westar's 
    accounts, confirming that monies in that account were separate from other 
    Westar accounts subject to the Bank's security.

[15]

On 
    this aspect of the case the Bank relies on
Bank of Montreal v. British 
    Columbia Milk Marketing Board
, [1994] B.C.J. No. 1606 (S.C.), and
Re Australian Elizabethan Theatre Trust
(1991), 101 A.L.R. 681 
    (H.C.A.).  The
B.C. Milk Marketing Board
case involved funds 
    payable by the Board to a bankrupt vendor for milk shipped by milk producers 
    to the vendor as required by their Board licences.  Newbury J., as she then 
    was, held that the funds were not subject to a purpose trust for the producers 
    because the vendor was not required under the terms of its dealings with the 
    Board to separate funds received from the Board for producer payments from 
    the other property of the vendor, or to use the funds received exclusively 
    to pay producers.  Therefore, the essential elements of mutual intention to 
    create a trust and certainty of subject matter were not satisfied.

[16]

Conversely, 
    in the present case, the payments by Poscan were required to be paid into 
    a separate joint venture account to be used exclusively to pay the operating 
    expenses of Greenhills.  The Bank recognized the separate status of the account. 
     The payments by Poscan under the Joint Venture Agreement were separated from 
    Westar's other assets, in contrast to the payments to the vendor by the Milk 
    Marketing Board that, with the agreement of the Board, were mingled with the 
    vendor's other property.

[17]

The
Elizabethan Theatre Trust
case also turned on the intention 
    attached to donations to the Theatre Trust. The trust claim by the Australian 
    Opera failed because the donations were found to have been made to the bankrupt 
    Theatre Trust unconditionally.  The donors had expressed a preference that 
    the donations be given by the Theatre Trust to the Australian Opera but that 
    expressed preference did not fetter the unconditional nature of the gift to 
    the Theatre Trust.  The tax deductible status of the donations required that 
    they be given to the Theatre Trust unconditionally, and this was inconsistent 
    with any enforceable preference in favour of the Opera.  The Theatre Trust's 
    banking arrangements did not separate the donations from its other monies.  
    The trust claim therefore failed because there was no mutual intention to 
    create a trust and because the donations were not separated from the Theatre 
    Trust's other assets.

[18]

In 
    my view, the
Milk Marketing Board
and
Elizabethan Theatre 
    Trust
cases are distinguishable on their facts and Davies J. was correct 
    in his conclusion that the pre-bankruptcy joint venture arrangements satisfied 
    the requirements for a purpose trust.

ii) 
    Do the post-bankruptcy events defeat a purpose trust?

[19]

I 
    now turn back to the first issue.  The Bank submits that the pre-bankruptcy 
    relationship between Poscan and Westar under the Joint Venture Agreement and 
    Loan Agreement is irrelevant, and that the status of the Disputed Funds depends 
    on the intention of Poscan and the Trustee at the time of the settlement.  
    Even if the pre-bankruptcy arrangements could support a purpose trust, the 
    Bank contends that the intervention of the bankruptcy and the Trustee's litigation 
    severed any link that would have otherwise have created a trust.

[20]

The 
    Bank does not challenge the general proposition that a purpose trust can survive 
    a bankruptcy.  Section 67 of the
Bankruptcy and Insolvency Act
confirms 
    that position.  Instead, the Bank makes the narrow argument that the Trustee's 
    action was limited to a claim in debt and the Disputed Funds were paid unconditionally 
    by Poscan and received by the Trustee in settlement of that debt claim.  The 
    result, it says, is that the funds lacked all three elements of a valid trust.  
    Poscan and the Trustee did not have the mutual intent to create a trust and 
    there was no certainty that the employees and the suppliers were the exclusive 
    beneficiaries.  The Disputed Funds were not deposited in the separate Greenhills 
    account.  The Bank contends that the Trustee only had limited authority to 
    recover debts owed to Westar for the benefit of Westar's creditors generally, 
    and that the Trustee had no authority to pursue a trust claim for the exclusive 
    benefit of the respondents.

[21]

The 
    Bank submits that
Carreras Rothmans Ltd. v. Freeman Mathews Treasure 
    Ltd.
, [1985] 1 All E.R. 155 (Ch.D.) supports its position.  The facts 
    of
Carreras
are complicated.  Carreras, a tobacco company, employed 
    Freeman Mathews ("FMT") as its advertising agency to buy advertising 
    space in the media and to deal with production agencies. The media and agencies 
    charged FMT who then invoiced Carreras for those amounts plus an amount for 
    FMT's services.  FMT dealt with the third party agencies as principal and 
    not as agent.  Invoices from third party agencies received by FMT in one month 
    were passed on to Carreras who then paid FMT in time for FMT to pay the third 
    parties the following month.  In 1983 FMT was in financial difficulties and 
    Carreras became concerned that its business would be damaged if FMT defaulted 
    on payment to third parties for Carreras' advertising.  On 20 July 1983 Carreras 
    and FMT agreed that FMT would set up a special bank account, that payments 
    by Carreras for third party invoices would be deposited by FMT to that account, 
    and that the funds in the account would be used exclusively to pay the third 
    parties.  FMT's bank set up the account and acknowledged its purpose.  On 
    26 July 1983 Carreras paid an amount into the special account to cover the 
    June third party invoices.  On 29 July, 1983 FMT went into voluntary liquidation 
    before the funds in the special account were dispersed.

[22]

The 
    liquidator refused to pay the funds in the accounts to the third parties.  
    Under business pressure from the third parties, Carreras paid them directly 
    and sued the liquidator for repayment of the funds in the special account 
    on the ground of a failed purpose trust.  The liquidator counterclaimed for 
    £780,000, £20,000 representing FMT's fee for July services and the balance 
    for the third party accounts invoiced to FMT in July.  Gibson J. concluded 
    that this agreement established a purpose trust for the third parties and 
    the funds in the special account should be repaid to Carreras on the ground 
    of a failed purpose trust.  However, the liquidator succeeded in the counterclaim 
    for £780,000 on the ground that it represented a book debt due by Carreras 
    to FMT and could be recovered for the benefit of FMT's general creditors.

[23]

The 
    Bank relies on this decision to support its submission that the Trustee's 
    claim against Poscan is also a claim in debt and the payment of the Disputed 
    Funds in settlement should be equally available to Westar's creditors.  In 
    my view, this submission misses a critical difference between the two cases.  
    In
Carreras
, the purpose trust agreement was made
after
the July invoices from the third parties were received by FMT.  Before that 
    agreement, FMT had a claim in debt against Carreras for the invoiced amounts.  
    As the purpose trust agreement was made later, it could not convert the existing 
    debt to a trust obligation retroactively.  Here, however, the Joint Venture 
    Agreement was in force at all material times and Westar's only claim to payment 
    was pursuant to its terms. Unlike FMT, Westar never had a separate claim in 
    debt before the bankruptcy that it would have been entitled to record on its 
    books as an unconditional account receivable.

[24]

I 
    do not think that the Trustee could avoid the trust implications of the Joint 
    Venture Agreement by simply framing the claim in debt.  The Joint Venture 
    Agreement is the sole basis for the claim and it is brought by the Trustee 
    in Westar's position as mine manager, not mine owner.  Section 67 of the
Bankruptcy 
    and Insolvency Act
excludes trust property from a bankrupt's estate 
    that is available to general creditors.  The mutual releases between the Trustee 
    and Poscan do not relieve the Trustee of Westar's obligations under the Joint 
    Venture Agreement.  The claim in debt cannot be severed from the equities 
    attached to it by the terms of the Joint Venture Agreement that is the basis 
    for its recovery.  Poscan settled the Trustee's action for the precise amount 
    of the principal of the outstanding claims of the employees and suppliers.  
    I think that the equities attaching to those claims arising from the terms 
    of the Joint Venture Agreement must follow Poscan's settlement.  I do not 
    think that the Trustee can avoid those equities unilaterally by pleading the 
    claim in debt.  In my view, Davies J. was correct in his conclusion that the 
    Trustee was bound by the purpose trust implications of the Joint Venture Agreement.

iii) 
    The contract of indemnity issue

[25]

Finally, 
    the Bank submitted that Davies J. erred in not applying a contract of indemnity 
    analysis developed in several English cases rather than a trust analysis.  
    In rejecting that submission, Davies J. concluded:

[65] 
    The circumstances of this case are different than those considered by the 
    English Court of Appeal in
In re Harrington Motor Company Limited
, 
    [1928] 1 Ch.D. 105 (C.A.) upon which the Bank relies. Although the
Harrington
case did involve monies recovered by a trustee in bankruptcy it did not involve 
    recovery of funds impressed with a trust but rather concerned monies owing 
    under a policy of insurance which was triggered by the claimant's loss. In 
    addition,
Harrington
has been legislatively overturned in relation 
    to motor vehicle liability insurance policies in British Columbia (see:
Insurance 
    Act
, R.S.B.C. 1996, c.226, s.159) and elsewhere. Finally,
Harrington
predates
Quistclose
and to the extent that it may be inconsistent 
    with the principles expressed in
Quistclose
, I would decline 
    to follow
Harrington
.







In 
    my respectful view, this conclusion is correct.  A mutual intention to create 
    a trust is essential to the existence of a purpose trust.  The payment by 
    the insurer in
Harrington
was a payment to discharge the insurer's 
    contractual obligation under the insurance policy.  There was no intent on 
    the part of either the insurer or Harrington that the payment would be separated 
    from Harrington's other funds or otherwise dedicated to the payment of the 
    judgment that the accident victim, Chaplin, had obtained against Harrington.  
    The essential element of mutual intent to create a trust was missing.  Similarly, 
    in
Re Law Guarantee Trust and Accident Society, Limited, Liverpool Mortgage 
    Insurance Company's Case
, [1914] 2 Ch. 617 (C.A.), the payment was 
    made pursuant to a contract of insurance or indemnity without any mutual intent 
    that the payment would be held exclusively for a particular purpose.

[26]

Unlike 
    those contracts of indemnity, the Joint Venture Agreement here did provide 
    the certainty and exclusivity required for a purpose trust of the Disputed 
    Funds.

[27]

In 
    the result, I think that the judgment appealed from was correct and I would 
    dismiss the appeal.



The 
    Honourable Mr. Justice Mackenzie



I 
    AGREE:







The 
    Honourable Madam Justice Rowles



I 
    AGREE:







The 
    Honourable Madam Justice Newbury


